ORDER GRANTING REINSTATEMENT TO THE PRACTICE OF LAW

Movant has filed an application for reinstatement to the practice of law in this Commonwealth after having been suspended for a period of sixty days by order of this Court entered September 4, 1997. Marc H. Levy v. Kentucky Bar Association, Ky., 950 S.W.2d 229 (1997).
Movant has complied with the requirements of the rules pertaining to reinstatement, and the Inquiry Tribunal having caused an investigation to be made pursuant to SCR 3.510 approves the application for reinstatement.
It is therefore ordered that the movant, Mare H. Levy, is hereby reinstated to the practice of law in this Commonwealth.
All concur.
ENTERED March 19,1998.
/s/ Robert F. Stephens
Chief Justice